Citation Nr: 1750200	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right arm and elbow disability, including postoperative residuals of biceps tendon repair with scars.

2.  Entitlement to an increased rating greater than 20 percent for residuals of a right shoulder injury manifested by limitation of motion.

3.  Entitlement to an increased rating greater than 20 percent for residuals of a right shoulder injury manifested by dislocations.

4.  Entitlement to an increased rating greater than 10 percent for residuals of a right knee injury manifested by limitation of extension.

5.  Entitlement to an increased rating greater than 10 percent for residuals of a right knee injury manifested by instability. 

6.  Entitlement to an increased rating greater than 10 percent for residuals of a left knee injury manifested by limitation of extension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  He served in Vietnam and was awarded the Combat Infantry Badge and the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is of record.  In September 2017, the Board notified the Veteran that the VLJ who conducted the prior hearing was no longer employed by the Board.  In a September 2017 response to the letter, the Veteran indicated that he did not want to appear at another Board hearing and requested that his case be decided based on the evidence of record.

The Veteran's claims were remanded for additional development in October 2015.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Right Arm / Elbow

The October 2015 Board remand directed that private medical records be obtained and that a VA examination be conducted to determine whether any current right elbow / arm disability was as likely as not due to the in-service injuries described by the Veteran or were due to a post-service injury in 1996.

In that regard, private treatment records document that in June 1996 the Veteran sought treatment for pain in his right elbow.  He described doing some farming work that day when he experienced a severe inability to move his arm and had severe pain.  He had been doing heavy labor earlier, but at the time of onset of pain he had been doing something light duty.  An MRI showed a tear of the biceps.  Following a physical examination the diagnosis was tear biceps muscle right elbow at insertion.  He underwent surgery to repair the torn biceps tendon.  

The Veteran was afforded a VA examination in December 2015, although the examination report was not signed until June 2016.  The examiner noted review of the electronic claims file.  The diagnosis was residuals of biceps tendon rupture (distal end) in June 1996.  The Veteran reported injuring his right elbow in service.  Specifically, he described incurring a blowout injury where he fell a few feet away from the site of an explosion and that he may have injured his right shoulder and elbow, although he was unsure.  In addition, he had a fall on the metal floor of a helicopter during a hard landing in a paddy field, at which time he fell on the right side and injured his right shoulder, elbow, and neck.  On another occasion, he was anchoring something to a Chinook helicopter when the wind changed directions and he again had some kind of fall and injury.  None of these incidents were noted in the service treatment records.  The examiner noted the Veteran's contentions that his right elbow problems were related to service, but the examiner also documented the Veteran's 1996 right elbow injury when he ruptured the distal end of the biceps tendon.  Since the time of the surgery, the Veteran reported that his right elbow did not feel as strong as the left elbow.  He had difficulty lifting objects greater than 20 pounds and experienced intermittent pain.  The Veteran described flare-ups with overuse.  On examination, the right elbow was normal.  X-rays showed very minimal soft tissue swelling on the posterior aspect of the elbow suggesting possible bursitis.  The examiner concluded that it was less likely than not that the right elbow disability was incurred in or caused by service.  The rationale was based on the fact that the Veteran previously had a traumatic rupture of the distal end of the right biceps tendon that required surgical reattachment.  He had residuals of the right biceps tendon rupture and the subsequent surgical reattachment.  The trauma to the biceps tendon at the distal end was due to an acute trauma and not any trauma occurring 25 or 30 years prior to that acute trauma.  In addition, the neurological symptoms in the upper extremities were less likely than not related to the service-connected cervical spine disability.  The rationale was that EMG and NCV testing showed bilateral carpal tunnel syndrome and cubital tunnel syndrome and that the electromyographer could not comment on cervical radiculopathy.

A January 2016 VA physical medicine rehabilitation consultation included the Veteran's reports of dysthesias of the bilateral hands and difficulty lifting his right shoulder very high.  On examination, there was limited motion of the right shoulder and positive Tinel testing of the bilateral cubital tunnels.  Deep tendon reflexes were hypoactive bilaterally.  The results included bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, findings suggestive of spinal stenosis and / or multilevel neuroforaminal stenosis, and the treatment provider indicated that he could not rule out a C8-T1 cervical radiculopathy.  

Additional VA treatment records were added to the claims file in February 2017, but they did not include any further consideration of the upper extremity problems.

Thus, the evidence led the examiner to the conclusion that the Veteran's current right arm / elbow problems were unrelated to his reported in-service injuries.  In addition, the examiner concluded that the current problems were unrelated to the Veteran's service-connected cervical spine disability.  The rationale for that opinion included the inability of those reviewing diagnostic test results to "comment on cervical radiculopathy."  Since the time of the diagnostic tests in question, however, the January 2016 treatment record from a VA physician indicated that a C8-T1 cervical radiculopathy could not be ruled out, based on testing results, as the cause for the right elbow symptoms and dysfunction.  These results were different from those at the time of the December 2015 VA examination.  The foregoing suggests a possibility of that the already service-connected cervical spine disability causes the right elbow symptoms or aggravates the residuals of the post-service bicep injury.  As such, based on the arguments of the Veteran's representative and the above evidence the Board concludes that a remand is necessary for another examination. 

Bilateral Knees and Right Shoulder

As to the Veteran's increased rating claims, the Board concludes that additional development is warranted.  

As noted above, the Veteran's claims were remanded in October 2015 for VA examinations that were conducted in December 2015.  Following the last Board remand and the last VA examinations, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  

The December 2015 VA knee and shoulder examination reports failed to include all the information directed by Correia and 38 C.F.R. § 4.59.  The examinations did include examination of both the right and left shoulders and knees; however, there was no indication as to whether the ranges of motion found on testing were on weight-bearing or nonweight-bearing and in active or passive motion.  Such findings are significant because the Veteran specifically reported problems with his right shoulder with extensive lifting - raising the issue of range of motion with weight-bearing.  Similarly, with respect to the knee claims the Veteran reported problems with climbing stairs and other activities involving weight-bearing.  

As the Veteran is not in receipt of the maximum rating available for limitation of motion of the bilateral knees and the right shoulder, the Board finds that the VA examination reports of record do not comply with 38 C.F.R. § 4.59 and Correia and that new examinations are warranted.  The Board recognizes that in addition to his ratings based on limitation of motion the Veteran also has a rating for right knee instability, which would not necessarily be affected by further range of motion testing, but given that stability testing will be done as part of the new examination the instability claim cannot be adjudicated at this time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his claimed right arm / elbow disability.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any diagnosed right arm / elbow disability (specifically to include any findings consistent with cervical radiculopathy) was caused OR permanently aggravated by a service-connected disability (specifically to include his cervical and right shoulder disabilities).

The examiner is asked to consider, and reconcile to the extent necessary, the findings of the December 2015 VA examination report and the January 2016 VA treatment record suggesting cervical radiculopathy.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.  The examiner should provide a complete explanation for any opinion provided.

2.  Schedule the Veteran for VA examinations to determine the current nature and severity of his bilateral knee and right shoulder disabilities.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




